UNITED STATES DISTRICT COURT
FOR THE DISTRICT 0F COLUMBIA
UNITED STATES 0F AMERICA,
v. : Criminal Case No. 07-65 (GK)
CHRISTIAN BORDA, et al.,

Defendants.

MEMORANDUM OPINION

On December 9, 2010, the Defendants were convicted in a jury trial of one count of
conspiracy to distribute five or more kilograms of cocaine knowing and intending that it would be
imported into the United States, in violation of 21 U.S.C. §§ 959, 960, and 963. The Govemment
alleged that Defendants were part of a conspiracy to send large amounts of cocaine from Colombia
to Mexico, knowing and intending that the cocaine would ultimately reach the United States.

On May 26, 2011, Defendants filed a Motion to Dismiss the Case Based on a Brady
Violation, or in the Alternative, for Disclosure of Brady Evidence to Continue Sentencing [Dkt. No.
252]. Based on the allegations contained in that Motion, and the fact that the sentencing date was
set for June 6, 2011, the Court continued the sentencing during what turned out to be extensive
briefing by the Parties. The final brief was submitted by the Government on August 8, 2011.

In their Motion, Defendants reported that during preparations for sentencing, one of their
lawyers met with an individual who informed counsel that he had infonnation favorable to the
Defendants, which the Government never disclosed. The gist of that information was that two

individuals who actually participated in or who had direct knowledge of the activities surrounding

the "Palm Oil deal,"‘ informed the DEA that any Palm Oil cocaine which may have been imported
into the United States was done so without the knowledge, consent, or authorization of Defendants.
Defendants submitted a sealed, §§ part_e affidavit by counsel which recounted the details of that
conversation.

On the assumption that the facts told to counsel were true, Defendants requested that the
Court either dismiss this case or, in the alternative, order all Govemment prosecutors responsible for
the case to "affirm or deny" whether they possessed any information that showed Palm Oil cocaine
may have been imported into the United States, and that it was done so without the knowledge,
consent, or authorization of Defendants. In addition, Defendants requested that the Government
disclose additional detailed information about individuals who imported any of the Palm Oil cocaine
into the United States, and that it produce to the Defendants, "or altematively, for in camera review
all material pertaining to Camilo Suarez, Raul Valladares, Hugo Barrera, Jose Reyes, Arnulfo Reyes,
and any other individual with knowledge of activities pertaining to Defendants’ illegal conduct
charged in this case, including but not limited to recordings, law enforcement reports, and agent
notes." Defs.’ Mot. at 9.

The Govemment vigorously opposes all that the Defendants ask for, claiming that the
information provided by the Defendants does not meet the legal standard set forth in United States
v. Pettiford, 627 F.3d 1223 (D.C. Cir. 2010), for setting aside a conviction based on failure to

comply with Brady obligations, Brady v. Mgryland, 373 U.S. 83 (1963), or for ordering the

1 The "Palm Oil deal" refers to the Govemment’s charge that Defendants participated

in a conspiracy to send cocaine, hidden in a containerized shipment of drums of palm oil, from
Colombia to Mexico and finally to the United States.

_2-

Govemment to disclose the wide range of materials asked for by Defendants. §ge generally Gov’t’s
2d Response to Defs.’ Mot. to Dismiss and for Disclosure of Alleged Brady Material [Dkt. No. 260].

ln Pettiford, our Court of Appeals held that the Govemment has violated its §§
obligations if the evidence in issue is favorable to the accused, was suppressed, whether willfully or
inadvertently by the Government, and prejudice ensued meaning that the withheld evidence was
material. Pettiford, 627 F.3d at 1227. The Court also noted that the remedy for a l violation
is a retrial, not dismissal as requested by Defendants. I_d. at 1228.

In addition, the Court of Appeals has warned against accepting any Blly allegations based
on "utter speculation." United States v. Brooks, 966 F.2d 1500, 1503-04 (D.C. Cir. 1992).
Defendants carry the "burden of showing a§@; violation" and must raise at least a colorable claim.
United States v. Andrews, 532 F.3d 900, 907 n. 3 (D.C. Cir. 2008). Defendants have simply failed
to meet this burden.

Defendants’ Motion papers, including the sealed affidavit, which was filed _e_>; part:e, do not
establish a colorable claim of a 1135 violation. Although it has at times been necessary to order the
Govemment to provide certain B@dy material, the Govemment has also provided very substantial
amounts of discovery, without Court intervention -- as is its obligation. The Govemment has
repeatedly denied that there is any outstanding §§ material at this time. What is even more
significant is the Govemment’s Sealed Supplemental Response to Defendants’ Motion to Dismiss,
containing two affidavits from two DEA Special Agents, which directly address, and deny, the facts
alleged by Defendants in their Motion.

As already noted, Defendants submitted information in their Motion that an incarcerated

individual told Defendant Borda’s counsel that he had been told by two other incarcerated

-3_

individuals that neither Defendant had ever known or intended that the Palm Oil shipment be
delivered to the United States. In the Govemment’s Supplemental Response, two DEA Agents gave
sworn statements that they interviewed the two individuals who are alleged to have given the
unidentified informant the information relied upon by Defendants in their Motion, that those two
individuals were interviewed by them, and that neither one told the Govemment Agents that the
Defendants had not authorized or otherwise known about importation of the Palm Oil cocaine into
the United States.’

Finally, in addition to the affidavits submitted by the Govemment, which directly counter the
Defendants’ allegations of a §§ violation, the Defendants’ submission, in and of itself`, failed to
raise a colorable claim. Defendants’ counsel’s statement, which was not made under oath, contains

an unswom, hearsay statement from the individual making the allegations upon which Defendants

2 DEA Special Agent Michael Chase interviewed Hugo Barrera, in the presence of the

two Govemment attomeys who prosecuted this case, and stated that although Mr. Barrera discussed
his participation in the conspiracy to transport the Palm Oil cocaine from Mexico to the United
States, he never stated that Defendant Borda intended that the Palm Oil cocaine go to the United
States. Mr. Barrera did not state that Defendant Borda did not know that the Palm Oil load went to
the United States. In addition, Mr. Barrera did not make these same statements as to Defendant
Alvaran.

DEA Special Agent Doug Waters also interviewed Hugo Barrera, in the presence of the two
Govemment attomeys who prosecuted this case, and stated that Mr. Barrera discussed his part in the
conspiracy to transport the Palm Oil cocaine from Mexico to the United States, but did not state that
Defendant Borda intended that the Palm Oil load not be imported into the United States and did not
state that Defendant Borda did not know that the Palm Oil load had gone to the United States. Agent
Waters did not recall Mr. Barrera talking at all about Defendant Alvaran, and did not comment on
Defendant Alvaran’s knowledge or intent.

Special Agent Waters also interviewed Amulfo Reyes, in the presence of one of the
Govemment attomeys assigned to this case and a Spanish interpreter. Mr. Reyes indicated that he
had not participated in the Palm Oil load and had never met Defendant Borda. At that point, the
interview was terrninated.

-4_

rely. That individual making those unsworn, hearsay statements is never identified.3 In sum, all that

the Defendants have presented is an unswom statement from an unidentified individual who has
never been cross-examined and who clearly had to have been involved himself or had to have known
about the Palm Oil conspiracy. In response, we have two swom statements from DEA Agents who
interviewed the two people referred to by the unidentified individual and those statements directly
refute what the unidentified individual is alleged to have told Defendants’ counsel. Defendants have
submitted no response to the Govemment’s Sealed Supplemental Response to the Motion to
Dismiss, which was filed on August 8, 201 l.

Defendants also ask that the Court conduct an g 11 review of all material pertaining to
Suarez, Valladares, Barrera, Jose Reyes, Amulfo Reyes, and any other individual with knowledge
of activities pertaining to the conduct with which the Defendants have been charged in this case, In
Pennsylvania v. Ritchie, 480 U.S. 39, 59 (1987), the Supreme Court held that "[a] defendant’s right
to discover exculpatory evidence does not include the unsupervised authority to search through the

[govemment’s] files." In Brooks, 966 F.2d at 1505, our Court of Appeals noted that m camera

review of alleged my material by the District Court is unnecessary unless the defendant identifies
specific "exculpatory evidence [that the prosecution] withheld." §e_e also United States v. Carson,
No. 03-3015, 2002 WL 3124690 (D.C. Cir. Oct. 2, 2002) (unpublished). In this case, while the
Defendants have named specific material they want presented for m l review, that material
identified covers a great deal of ground. Moreover, they cannot say, and have not said, that they are

identifying specific "exculpatory evidence [that the prosecution] withheld." §§ Brooks, 966 F.2d

3 Defendants strongly suggest that if his identity is made known, the Govemment

would seek "retribution" against the witness. Once again, there is nothing offered to support this
vague, but attention-getting allegation.

_5_

at 1505;_1§§480 U.S. at 59. Given these guidelines from the Supreme Court and the Court of
Appeals for this Circuit, the Court concludes that there is no justification for ordering the
Govemment to amass what may be a very substantial amount of material, and for then conducting
its own i_n ca:mera review of that material.

For all these reasons, the Court concludes that the Defendants’ Motion must be denied and

a sentencing date will be set.

¢l/Q,GK\;¢/ 520// 

Gladys Kessler ll
United States District Judge